Name: Commission Regulation (EC) No 741/2004 of 21 April 2004 establishing the quantities to be allocated to importers from the Community quantitative quotas on certain products originating in the People's Republic of China redistributed by Regulation (EC) No 308/2004
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  trade;  Asia and Oceania;  miscellaneous industries
 Date Published: nan

 Avis juridique important|32004R0741Commission Regulation (EC) No 741/2004 of 21 April 2004 establishing the quantities to be allocated to importers from the Community quantitative quotas on certain products originating in the People's Republic of China redistributed by Regulation (EC) No 308/2004 Official Journal L 116 , 22/04/2004 P. 0015 - 0018Commission Regulation (EC) No 741/2004of 21 April 2004establishing the quantities to be allocated to importers from the Community quantitative quotas on certain products originating in the People's Republic of China redistributed by Regulation (EC) No 308/2004THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 427/2003(1) of 3 March 2003 on a transitional product-specific safeguard mechanism for imports originating in the People's Republic of China and amending Regulation (EC) No 519/94 on common rules for imports from certain third countries,Having regard to Council Regulation (EC) No 520/94(2) of 7 March 1994 establishing a Community procedure for administering quantitative quotas and in particular Articles 9 and 13 thereof,Having regard to Commission Regulation (EC) No 308/2004(3) of 20 February 2004 redistributing the unused portions of the 2003 quantitative quotas for certain products originating in the People's Republic of China, and in particular Article 6 thereof,Whereas:(1) Regulation (EC) No 308/2004 established the portion of each of the quotas concerned reserved for traditional and non-traditional importers and the conditions and methods for participating in the allocation of the quantities available. Importers have lodged applications for import licences with the competent national authorities between 21 February 2004 and 15.00, Brussels time, on 10 March 2004, in accordance with Article 3 of Regulation (EC) No 308/2004.(2) The Commission has received from the Member States, pursuant to Article 5 of Regulation (EC) No 308/2004, particulars of the numbers and aggregate volume of import licence applications submitted and the total volume imported by traditional importers in 1998 or 1999, the reference years.(3) The Commission is now able, on the basis of that information, to establish uniform quantitative criteria by which the competent national authorities may satisfy licence applications submitted by importers in the Member States for the quantitative quotas redistributed by Regulation (EC) No 308/2004.(4) Examination of the figures supplied by Member States shows that the aggregate volume of applications submitted by traditional importers for the products listed in Annex I to this Regulation exceeds the portion of the quota set aside for them. The applications must therefore be met by applying the uniform rate of reduction shown in Annex I to the imports, expressed in volume terms, of each importer over the reference period.(5) Examination of the figures supplied by Member States shows that the aggregate volume of applications submitted by non-traditional importers for the products listed in Annex II to this Regulation exceeds or is lower than the portion of the quota set aside for them. The applications must therefore be met by applying the uniform rate of reduction shown in Annex II to the amounts requested by each importer, as limited by Regulation (EC) No 308/2004.(6) Quantities not taken up by non-traditional importers were transferred to traditional importers,HAS ADOPTED THIS REGULATION:Article 1In response to licence applications in respect of the products originating in the People's Republic of China listed in Annex I duly submitted by traditional importers, the competent national authorities shall allocate each importer a quantity equal to his imports for 1998 or 1999, adjusted by the rate of reduction specified in the said Annex for each quota.Where the use of this quantitative criterion would entail allocating an amount greater than that applied for, the quantity allocated shall be limited to that specified in the application.Article 2In response to licence applications in respect of the products originating in the People's Republic of China listed in Annex II duly submitted by non-traditional importers, the competent national authorities shall allocate each importer a quantity equal to the amount requested within the limits set by Regulation (EC) No 308/2004, adjusted by the rate of reduction specified in the said Annex for each quota.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 April 2004.For the CommissionPascal LamyMember of the Commission(1) OJ L 65, 8.3.2003, p. 1, as amended by Regulation (EC) No 1985/2003 (OJ L 295, 13.11.2003, p. 43).(2) OJ L 66, 10.3.1994, p. 1, as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, 1).(3) OJ L 52, 21.2.2004, p. 37.ANNEX IRate of reduction applicable to imports in 1998 or 1999(traditional importers)>TABLE>ANNEX IIRate of reduction applicable to the volume requested within the limits of the maximum amounts fixed by Regulation (EC) No 308/2004(non-traditional importers)>TABLE>